Citation Nr: 1114064	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  01-04 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from May 1956 to May 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2000 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to reopen a previously denied claim for service connection for left ear hearing loss.

In May 2001, the Veteran testified before a Decision Review Officer at the RO.

In November 2002, the Board reopened the claim for service connection for left ear hearing loss, and in October 2003, remanded it for further development.

In September 2005, the Board denied service connection for left ear hearing loss, and the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2007 order, the Court vacated the Board's September 2005 decision, and in August 2008, the Board remanded the claim for further development.  

In May 2010, the Board referred the case for an expert medical opinion, and received an opinion in June 2010.  

In January 2011, as a result of the Veteran's request for a Board hearing contained in an April 2010 VA Form 9, the Board once again remanded the claim so that the Veteran could be afforded his requested hearing.  Thereafter, following the Veteran's receipt of the Board's remand, the Veteran sent a letter in which he indicated that he only wanted a hearing if it could be scheduled for a location within five miles or less from the Veteran's home.  In March 2011, the RO advised the Veteran that a Board hearing at the RO could only be scheduled at the RO, which was more than five miles from the Veteran's home, and that therefore, the case was being returned to the Board for further appellate review.  


FINDING OF FACT

The evidence in favor and against the claim is evenly divided.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, left ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 1154(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a result of the Board's decision to grant service connection for left ear hearing loss, the Board finds that any failure on the part of VA to notify and/or develop the claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010) (VCAA), cannot be considered prejudicial to the Veteran.  The Board will therefore proceed to a review of the claim on the merits.

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

When a veteran served 90 days or more during a period of war and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of the disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

With respect to claims for service connection for hearing loss, the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss can be service connected.  Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran contends that he is entitled to service connection for left ear hearing loss disability.  He alleges that, during service, he underwent surgical removal for a growth in the left neck region followed by several instances where he had drainage tubes inserted in the left ear.  He indicates that he noticed decreased hearing acuity in the left ear following his surgical procedures.

The Veteran's service treatment records were destroyed in the 1979 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  An alternative search by NPRC has only been able to produce morning reports which show that the Veteran was hospitalized at USAF Hospital Richards-Gebaur AFB from April 14 to April 17, 1958.  His treatment was for a line of duty (LD) condition, but the actual treatment rendered is unknown.  A direct search for hospital and outpatient treatment records has been unsuccessful.

In circumstances where service medical records have been destroyed, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's service medical records have been destroyed.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Clinical records from Gaither G. Davis, M.D., P.A., document the Veteran's treatment for nasal pressure and right ear infections in 1996.  

In October 1997, the Veteran filed his original Application for Compensation or Pension claiming "LOSS OF HEARING L EAR - WHILE IN SERVICE, BECAUSE OF SURGERY - UNDER L EAR."  He listed Dr. Davis as his only provider of treatment for hearing loss in September 1995.  At that time, he submitted an audiology report by Dr. Davis that reflected left ear hearing loss manifested by auditory thresholds greater than 40 decibels at the frequency ranges of 1000 through 4000 Hertz.  This report noted that the Veteran was a "left handed shooter."

A May 28, 1998 report from Rajender S. Lamba, M.D., recorded the Veteran's past surgical history as "two surgeries on the right knee for torn cartilage, nasal septum repair, left ear surgery in 1957."  His assessment included deafness on the left side.

A March 2001 VA audiology consultation recorded the following history of the Veteran's left ear hearing loss: "64 yo male with c/o reduced hearing.  Pt has longstanding asymmetrical HL and unilateral tinnitus as which began immediately after a surgery on the left side of his neck in the mid 50's."  It was noted that multiple efforts at fitting a left ear hearing aid had been unsuccessful due to the possible aggravation of tinnitus.

In May 2001, the Veteran testified before the RO.  He recalled an incident wherein the starch in his military uniform caused a growth to form "under" his left ear.  The growth was the size of an "egg" and required surgical removal at the Richard Gabar AFB.  He didn't believe he had a remaining scar as the physicians used "staples."  He recalled the onset of hearing problems at that time.  Thereafter, he had a tube placed inside his "ear" for a "couple of weeks" that was taken out.  He had another tube inserted three days before he mustered out, and indicated that the 2nd tube was removed the day prior to his discharge.  At the time of his discharge, he described "very, very little" hearing in the left ear.  He did pass a physical examination for the policeman's academy, but the hearing examination only consisted of the doctor speaking several words on each side of his body.  He did not seek any immediate post-service treatment for his hearing loss or tinnitus in the left ear that began "within weeks" after his discharge from service.  He recalled being told by his superiors in 1985 that he needed to obtain a hearing aid.

VA clinical records include the following November 14, 2002 addendum by the Chief of the Family Practice Clinic: 

I have reviewed medical service record of hospital admission report [A]pril 1958 and the patients description of surgical procedure performed left neck with subsequent changes in hearing that side and tinnitus.  It seems more likely than not that this is undoubtedly service connected. 

In April 2004, the Veteran underwent VA audiology examination.  His report of history to an audiologist noted that his service medical records were destroyed with no prior audiometric information prior to 1995.  A January 24, 1995, pre-employment physical demonstrated normal whisper tests bilaterally.  The Veteran reported "deafness" in his left ear since surgery while in the military in 1958, and gradual right ear hearing loss over the last 15 years.  He described his in-service symptoms as swelling/inflammation in the left mastoid area that required surgery to install a drain in the ear.  He recalled the drainage had a bad smell to it.  He denied significant noise exposure in service, and reported 4 years of exposure to left-handed firing of a .45 caliber handgun as a police officer.  He denied symptoms of tinnitus.  The examiner included in the report the following comment: "When examiner first encountered this Veteran he indicated that he was 'deaf' and that I must face him when I spoke.  However, it was noted that in several instances during and after the interview that he was able to communicate when asked a question from a few feet away without facing him."  Audiometric testing was also noted to have produced inconsistent results and was not deemed adequate for rating purposes.  The audiologist indicated that there was strong evidence of non-organic hearing loss.  The Veteran became defensive when confronted with his audiometric findings and requested that a polygraph be performed to prove he was not lying.

In April 2004, the Veteran also underwent a VA ear, nose and throat (ENT) examination.  At that time, he denied complaints such as tinnitus, otolgia, otorrhea, or other otologic complaints.  He dated his left ear hearing loss to an infection of the left ear treated in service.  Otherwise, he denied any significant history of infections, disease, trauma or other surgery of the left ear.  He denied loud noise exposure in service.  On physical examination, both of the Veteran's auricles were well-formed and normal-appearing.  Both external auditory canals were clear.  The tympanic membranes were intact with no retractions, fluid, erythema, or other pathological findings.  No obvious scar could be seen at the site where the Veteran claimed prior surgery was performed.  The Veteran's audiogram was reported as showing profound, sensorineural hearing loss bilaterally, Type A tympanometry without speech recognition on the left, and poor speech recognition on the right.  As a result of this examination, the examiner provided the following impression: 

A 67-year-old male with profound hearing loss bilaterally.  Notation is made on the audiogram that is very inconsistent and, indeed, his hearing ability witnessed in the clinic, which included ability to hear and answer questions when the examiner's back was towards him, and he could not read lips, was inconsistent with the findings of profound hearing loss on audiogram.  The prior ear surgery could not be confirmed with any obvious findings on exam.  There is no scar seen, however, it has been almost 50 years since the time of surgery, so that does not necessarily disprove that he had this surgery done.  The C-file is not immediately available, but it will be reviewed and a separate addendum will be dictated to confirm whether this surgery was indeed done.  Without a history of loud noise exposure during the military service, the right ear hearing loss is not likely due to military service.  The left ear hearing loss, however, as described, may possibly be related, depending on whether evidence for that surgery can be found in his medical record.  Given the inconsistency with the audiogram and the asymmetry of his hearing loss, an ABR (auditory brainstem response) is recommended to further evaluate his hearing, provide a more consistent response, and rule out the possibility of pseudohypacusis. 

An April 2004 VA neurology examination included the Veteran's history of ear infections in service which led to the development of left posterior auricular swelling which required surgery.  He stated that he subsequently lost the ability to hear in the left ear.  The examiner offered an impression of hearing loss predominant on the left favoring peripheral etiology with a non-focal neurologic examination.

In May 2004, the Veteran underwent an ABR evaluation.  His otoscopy revealed clear canals bilaterally with tympanometry indicating normal compliance and pressure bilaterally.  The ABR findings were interpreted as follows:

ABR suggests [a] normal neural conduction time through the lower levels of the brainstem in response to auditory stimulation for both ears.  The acquired click thresholds support the presence of a severe hearing loss for the 2000Hz- 4000Hz region for both ears.  This is significantly better than the threshold values acquired during pure tone testing on 04-03-04 and supports the suspected functional overlay.  It should be noted that testing with tone burst stimuli could not be completed at today's visit therefore further threshold information (in other frequency regions) could not be established.

The examiner offered a diagnosis of ABR within normal limits for both ears in terms of neural assessment, and threshold estimation data suggesting a severe hearing loss in the 2000Hz-4000Hz range bilaterally.

In an addendum dated June 5, 2004, an examiner provided the following assessment and opinion:

Extensive review of medical records and all exams of pt reveals the following: 1. Pt has severe hearing loss in 2-4 kttx range by ABR.  2. Pt has had numerous inconsistent audiograms which have been suggestive of a functional or non-organic hearing loss.  These audiograms are not consistent with the ABR, as on several exams he would not respond to sounds @ the profound hearing loss level.  3. The pt claims total deafness on the left ear due to surgery during the military service.  However, there is no clinical evidence of prior surgery.  His old records were apparently consumed in a fire.  4. Audiograms as recent as 1995 show deafness worse in the left than the right but not total deafness.

CONCLUSIONS: 1. Pt may have had surgery with subs[e]quent hearing loss in the left ear, but there is no evidence to support this claim since his records are unavailable.  2. Pt was not deaf in his left ear after surgery as he claims.  An audiogram from 1995 shows residential [sic] hearing loss in the left ear.  3. Pt has had numerous audiograms that strongly suggest psenlolpoacusis or underlying.  4. There is no evidence to support service connected hearing loss in the right ear.  5. PT does have a severe hearing on the 2-4 ktta range, but the nature of this hearing loss can not be resolved without speculation by the examiner due to the above listed inconsistencies and the lack of objective clinical evidence.  

VA audiological examination in December 2008 revealed the Veteran's reported history of left ear hearing loss since April 1958 in-service surgery to drain a "goose egg" behind the left ear.  The Veteran also reported unprotected hearing with respect to gun fire during service and some post-service exposure to guns as a police officer.  Audiometric examination at this time revealed hearing thresholds of 65, 55, 85, 95, and 100+ decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, in the right ear, and of 100+ decibels at 500, 1000, 2000, 3000, and 4000 Hertz in the left ear.  Word recognition scores were found to be too unreliable to score.  The best results for pure tones were also found to be unreliable and that they should not be used for adjudication purposes.  The best responses were found to reveal a moderately-severe hearing loss at 250 Hertz decreasing to a severe to profound hearing loss 1500 and 8000 Hertz in the right ear.  It was noted that the Veteran did not respond to any of the pure tones with respect to the left ear.  The examiner indicated that the Veteran's comments during the examination supported a non-organic loss or functional overlay.  A March 2001 audiogram of good reliability was noted to indicate moderately-severe sensorineural hearing loss in both ears.  It was the opinion of the examiner that she could not resolve the issue of whether the Veteran's left neck and/or ear surgery caused the Veteran's hearing loss without resort to mere speculation since there were no service treatment records to support the claimed surgery.  The examiner recommended further consultation to confirm the surgery.  

In June 2010, the Board received a medical advisory opinion from a VA otolaryngologist and general surgeon.  The examiner's noted that the Veteran's "goose egg" probably presented as either an infected or ruptured epidermal inclusion cyst (sebaceous cyst), a simple abscess or boil, or an infested lymph node.  Of these, an infested or ruptured epidermal inclusion cyst was considered to be the most likely.  The treatment of the condition would be the same, including incision and drainage.  The examiners did not find any correlation between the Veteran's abscess, the drainage of his abscess, and hearing loss.  However, the examiners went on to comment that other potential causes of the Veteran's hearing loss had not been addressed.  More specifically, the examiners noted that antibiotics available in 1958 included penicillin, sulfa, and streptomycin.  Streptomycin was used in the treatment of tuberculosis but had additional use over other bacteria, and had ototoxicity and could cause high frequency sensorineural hearing loss.  In addition, the examiners noted that while the Veteran's audiometric results were inconsistent, they did reveal high frequency hearing loss.  Moreover, although the most common causes of sensorineural hearing loss were aging and traumatic noise exposure, other causes included ototoxicity including streptomycin, aspirin, antineoplastic drugs and some loop diuretics.  It would also result from closed head injuries, temporal bone fractures, labyrinthitis, syphilis, and other viral and bacterial infections, vascular disease, meningitis, autoimmune disorders, tumors, and endolymphatic dydrops.  The examiners did not, however, offer a more definitive recommendation regarding the likelihood that streptomycin use may or may not have been involved in the Veteran's hearing loss.  

The Board has considered the evidence relevant to this claim, and initially concludes that while some of the VA audiometric findings were found to be unreliable for adjudication purposes, the VA findings from March 2001 and other medical evidence of record supports a finding of current left ear hearing disability for VA benefits purposes.  38 C.F.R. § 3.385 (2010).  

The record also reflects that while the majority of VA examiners have not found a relationship between the Veteran's "goose egg" behind the left ear and his left ear hearing loss, they have not squarely opined against such a relationship, and have merely pointed to the lack of service treatment records documenting the Veteran's in-service surgery to remove the "goose egg."  In this regard, the opinions are clearly lacking.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was made inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion.  

On the other hand, while the November 2002 VA expressly relied solely on the medical service record of an admission in April 1958, and the Veteran's description of the surgical procedure on his left neck with subsequent changes in hearing in providing his opinion that the left ear hearing loss was related to this procedure, the bases for this opinion have at least some support in the record.  In particular, although the other VA physicians were unwilling to accept that the surgery occurred, this physician apparently concluded that the Veteran's observations regarding his in-service surgery were credible, since he was also willing to further find that the surgery both occurred and that the Veteran's hearing loss was related to it.  Therefore, since the facts on which the November 2002 VA examiner relied to formulate his opinion are supported by evidence in the claims file, his opinion in support of the claim is clearly entitled to some evidentiary weight.  

The Board further notes that while the June 2010 VA experts did not find a correlation between the Veteran's in-service abscess and/or the drainage for this condition and the Veteran's left ear hearing loss, they did provide an additional opinion that the Veteran's left ear hearing loss could be related to the antibiotic that may have been given to the Veteran to treat his in-service infection.  

Accordingly, because the Board finds that the evidence supports the conclusion that the Veteran had treatment for an infection in the area of the left ear during service he reported, and a hearing loss by VA standards has been found to be documented in the left ear and consistent with the surgery as related by the Veteran, with one VA opinion in favor of service connection, one VA opinion both against and potentially in favor of the claim, and other VA physicians expressing the inability to render an opinion without resort to speculation, the Board will give the Veteran the benefit of the doubt and find that the Veteran's left ear hearing loss is of service origin.  As such, the Board finds that the evidence supports entitlement to service connection for the Veteran's left ear hearing loss.  


ORDER

Service connection for left ear hearing loss is granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


